DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 17, 19, 21, 23, 25, 27, 34, 35, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being disclosed by Nahavandi (US Patent Application Publication 20210369522).
Regarding claim 1, Nahavandi teaches a patient bed (Figure 1; 10), comprising: a bed frame (Figure 1; 16) for supporting a patient above the floor, the bed frame including a deck including head, knee, and foot portions (Figure 1; 20, 22, 24, 26) for supporting corresponding portions of the patient's body, wherein the deck is selectively positionable to accommodate positioning of the patient's body (Paragraph 49); a control system (Figure 2; 52) including at least one actuator (Figure 2; 64, 70, 72, 74) coupled with the bed frame for selectively positioning the deck according to user selection; and an interface device (Figure 2; 48) arranged in communication with the control system to provide selective positioning of the deck, the interface device including a number of buttons (Figure 5; 146, 148, 150, 152, 154, 156, 160, 162, 164) for user selection to selectively position the deck, and at least one light source for illuminating the number of buttons (Figure 5 is a screen, further described in Paragraph 78 at least, which displays different colors, and thus necessarily includes a light source to illuminate the buttons, most likely LED although that is not specifically stated), wherein the at least one light source is configured to darken selective ones of the number of buttons responsive to the position of the deck reaching at least one predetermined threshold (Paragraph 78 “The controller 52 can be configured to provide additional visual feedback to the user via screen 144, such as changing a color of the numeric indicators 166-172 when a minimum or maximum setting has been reached. Similarly, the numeric indicators 166-172 or the control icons 146-164 can be displayed in different colors when any of these control icons 146-164 are locked out (i.e. when changes to the position of the litter frame 16 or the deck sections 20, 24, 26 are not permitted). Still further, in some embodiments, controller 52 is configured to display the controls 146, 148, 150, 152, 154, 156, 158, 160, 162, and 164 in a first color when they are not pressed, to switch to displaying whichever one (or ones) of them are pressed in a second and different color, and to switch to displaying whichever one (or ones) of them are pressed in a third color when their corresponding actuator has reached a maximum position. Thus, for example, Fowler up button 146 is displayed in a first color when it is not pressed. When a user presses it, controller 52 switches to displaying it in a second color. If the user continues to press it until the Fowler section reaches its maximum height, controller 52 will switch to displaying control 146 in a third color.” Examiner notes that a button may be darkened if a darker color is chosen.).
Regarding claim 2, Nahavandi teaches at least one of the head, knee, and foot portions of the deck is positionable between maximum and minimum positions (Paragraph 78).
Regarding claim 3, Nahavandi teaches the at least one predetermined threshold includes the maximum position of at least one of the head, knee, and foot sections of the deck (Paragraph 78).
Regarding claim 4, Nahavandi teaches at the maximum position of the at least one of the head, knee, and foot sections of the deck, the at least one light source darkens at least one of the number of buttons which corresponds to adjustment of the at least one of the head, knee, and foot portions of the deck in a direction beyond the maximum position (Paragraph 78).
Regarding claim 5, Nahavandi teaches the at least one light source is configured to illuminate the at least one darkened button responsive to the position of the at least one of the head, knee, and foot portions of the deck being arranged at a position less than the maximum (Paragraph 78 describes that when the deck portion in question is not in a maximum position it is in one color and if it is in the maximum position it is in a second color, both of which may be any color, so a brighter color for the acceptable range positions would be illuminating the button).
Regarding claim 6, Nahavandi teaches illuminating the at least one button includes revealing the at least one button (Paragraph 78 describes that when the deck portion in question is not in a maximum position it is in one color and if it is in the maximum position it is in a second color, both of which may be any color, so if a duller color like light gray were chosen for the maximum position and a brighter color such as black or blue were chosen for the acceptable position then the button would be at least somewhat hidden in the maximum position and revealed in the acceptable position, see also Paragraph 79).
Regarding claim 7, Nahavandi teaches darkening the at least one button includes hiding the at least one button (Paragraph 78 describes that when the deck portion in question is not in a maximum position it is in one color and if it is in the maximum position it is in a second color, both of which may be any color, so if a duller color like light gray were chosen for the maximum position and a brighter color such as black or blue were chosen for the acceptable position then the button would be at least somewhat hidden in the maximum position and revealed in the acceptable position, see also Paragraph 79).
Regarding claim 8, Nahavandi teaches the at least one predetermined threshold includes the minimum position of at least one of the head, knee, and foot sections of the deck (Paragraph 78, “The controller 52 can be configured to provide additional visual feedback to the user via screen 144, such as changing a color of the numeric indicators 166-172 when a minimum or maximum setting has been reached”).
Regarding claim 9, Nahavandi teaches at the minimum position of the at least one of the head, knee, and foot sections of the deck, the at least one light source darkens at least one of the number of buttons which corresponds to adjustment of the at least one of the head, knee, and foot portions of the deck in a direction below the minimum position (Paragraph 78, Examiner notes that a button may be darkened if a darker color is chosen, see also Paragraph 79).
Regarding claim 10, Nahavandi teaches the at least one light source is configured to illuminate the at least one darkened button responsive to the position of the at least one of the head, knee, and foot portions of the deck being arranged at a position greater than the minimum position (Paragraph 78).
Regarding claim 11, Nahavandi teaches illuminating the at least one button includes revealing the at least one button  (Paragraph 78 describes that when the deck portion in question is not in a maximum position it is in one color and if it is in the maximum position it is in a second color, both of which may be any color, so if a duller color like light gray were chosen for the maximum position and a brighter color such as black or blue were chosen for the acceptable position then the button would be at least somewhat hidden in the maximum position and revealed in the acceptable position, see also Paragraph 79).
Regarding claim 12, Nahavandi teaches darkening the at least one button includes hiding the at least one button  (Paragraph 78 describes that when the deck portion in question is not in a maximum position it is in one color and if it is in the maximum position it is in a second color, both of which may be any color, so if a duller color like light gray were chosen for the maximum position and a brighter color such as black or blue were chosen for the acceptable position then the button would be at least somewhat hidden in the maximum position and revealed in the acceptable position, see also Paragraph 79).
Regarding claim 13, Nahavandi teaches the at least one predetermined threshold is set to include a preset angle of inclination of the head portion of the deck such that responsive to the head portion reaching at least the preset angle of inclination of the head portion, the light source darkens the one of the buttons corresponding to increasing head portion inclination (Paragraphs 78-79, the maximum/minimum positions would be preset; and Figure 5; 146, 148).
Regarding claim 14, Nahavandi teaches the at least one predetermined threshold is set to include a preset angle of inclination of the head portion of the deck such that responsive to the head portion reaching at least the preset angle of inclination of the head portion, the light source darkens the one of the buttons corresponding to increasing head portion inclination (Paragraphs 78-79, the maximum/minimum positions would be preset; and Figure 5; 146, 148).
Regarding claim 17, Nahavandi teaches the predetermined threshold includes at least one of a lower and an upper deck height (Figure 5; 154, 156).
Regarding claim 19, Nahavandi teaches responsive to positioning of the deck at least at the upper deck height, the at least one light source darkens at least one button which corresponds to increase of the deck height (Paragraph 78, see also Paragraph 79).
Regarding claim 21, Nahavandi teaches the predetermined threshold includes at least one of a lower and an upper foot portion height (Figure 5; 150, 152).
Regarding claim 23, Nahavandi teaches responsive to positioning of the foot portion at least at the upper foot portion, the at least one light source darkens at least one button which corresponds to increase of the foot portion height (Paragraph 78, see also Paragraph 79).
Regarding claim 25, Nahavandi teaches responsive to positioning of the foot portion at least at the lower foot portion, the at least one light source darkens at least one button which corresponds to decrease of the foot portion height (Paragraph 78, see also Paragraph 79).
Regarding claim 27, Nahavandi teaches a mattress (Figure 2; 30) supported on the deck for interface with the patient's body, the mattress including at least one pressurizable chamber for receiving pressurized fluid (Figure 2; 96).
Regarding claim 34, Nahavandi teaches the interface device includes a side rail control panel (Figure 1; 44).
Regarding claim 35, Nahavandi teaches the interface device includes an interface panel having the number of buttons disposed on the interface panel (Figure 5; as shown), wherein the at least one light source is arranged within the interface panel to backlight the buttons  (Figure 5 is a screen, further described in Paragraph 78 at least, which displays different colors, and thus necessarily includes a light source to illuminate the buttons, most likely LED although that is not specifically stated).
Regarding claim 38, Nahavandi teaches darkening selective ones of the number of buttons includes changing color of illumination of the selective ones (Paragraph 78).
Regarding claim 39, Nahavandi teaches darkening selective ones of the number of buttons includes imposing a deadfronting effect (Paragraph 78-79 describe graying out buttons, i.e. reducing their lighting to reduce visibility or deadfronting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 16, 18, 20, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahavandi (US Patent Application Publication 20210369522) in view of Nahavandi 2 (US Patent Application Publication 20200197247).
Regarding claim 15, Nahavandi does not teach the preset angle of inclination is an upper limit that is set according to the patient's care regime, and responsive to positioning of the head portion at least at the preset angle of inclination of the head portion, the at least one light source pulses the one of the buttons corresponding to decreasing head portion inclination, to suggest lowering of the inclination of the head portion. Nahavandi 2 teaches the preset angle of inclination is an upper limit that is set according to the patient's care regime (Paragraphs 123-124 discuss motion limits based on the parent’s care regime for any of the moveable components of the bed), and responsive to positioning of the head portion at least at the preset angle of inclination of the head portion, the at least one light source pulses the one of the buttons corresponding to decreasing head portion inclination, to suggest lowering of the inclination of the head portion (Paragraph 126, “The alerts include one or more lights, icons, or other indicators on patient support apparatus 20 whose illumination state is changed (e.g. turned on, changed to a different color, changed from steady to flashing, etc.)” thus when applied to Nahavandi which teaches in Paragraphs 178-179 changing of a button to indicate the maximum position reached and suggest returning to a lower position (or higher if the maximum position is actually a minimum), Nahavandi 2 teaches the changing of that button can be flashing of the illumination state). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have the change in illumination state of the button at maximum positions be flashing in order to ensure the patients attention was commanded. 
Regarding claim 16, Nahavandi does not teach the preset angle of inclination is a lower angle set according to the patient's care regime, and responsive to positioning of the head portion at least at the preset angle of inclination of the head portion, the at least one light source pulses the one of the buttons corresponding to increasing head portion inclination, to suggest raising of the inclination of the head portion. Nahavandi 2 teaches the preset angle of inclination is a lower angle set according to the patient's care regime (Paragraphs 123-124 discuss motion limits based on the parent’s care regime for any of the moveable components of the bed), and responsive to positioning of the head portion at least at the preset angle of inclination of the head portion, the at least one light source pulses the one of the buttons corresponding to increasing head portion inclination, to suggest raising of the inclination of the head portion (Paragraph 126, “The alerts include one or more lights, icons, or other indicators on patient support apparatus 20 whose illumination state is changed (e.g. turned on, changed to a different color, changed from steady to flashing, etc.)” thus when applied to Nahavandi which teaches in Paragraphs 178-179 changing of a button to indicate the maximum position reached and suggest returning to a lower (or higher if the maximum position is actually a minimum) position, Nahavandi 2 teaches the changing of that button can be flashing of the illumination state). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have the change in illumination state of the button at maximum positions be flashing in order to ensure the patients attention was commanded. 
Regarding claim 18, Nahavandi does not teach at least one of the lower and the upper deck height is a recommended threshold set according to the patient's care regime. Nahavandi 2 teaches at least one of the lower and the upper deck height is a recommended threshold set according to the patient's care regime (Paragraphs 123-124 discuss motion limits based on the parent’s care regime for any of the moveable components of the bed). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. 
Regarding claim 20, Nahavandi does not teach responsive to positioning of the deck at least at the upper deck height, the at least one light source pulses at least one button which corresponds to decrease the deck height, to suggest returning the deck to a position below the upper deck height. Nahavandi 2 teaches responsive to positioning of the deck at least at the upper deck height, the at least one light source pulses at least one button which corresponds to decrease the deck height, to suggest returning the deck to a position below the upper deck height (Paragraph 126, “The alerts include one or more lights, icons, or other indicators on patient support apparatus 20 whose illumination state is changed (e.g. turned on, changed to a different color, changed from steady to flashing, etc.)” thus when applied to Nahavandi which teaches in Paragraphs 178-179 changing of a button to indicate the maximum position reached and suggest returning to a lower (or higher if the maximum position is actually a minimum) position, Nahavandi 2 teaches the changing of that button can be flashing of the illumination state). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have the change in illumination state of the button at maximum positions be flashing in order to ensure the patients attention was commanded. 
Regarding claim 22, Nahavandi does not teach at least one of the lower and the upper foot portion height is a recommended threshold set according to the patient's care regime. Nahavandi 2 teaches at least one of the lower and the upper foot portion height is a recommended threshold set according to the patient's care regime (Paragraphs 123-124 discuss motion limits based on the parent’s care regime for any of the moveable components of the bed). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. 
Regarding claim 24, Nahavandi does not teach responsive to positioning of the foot portion at least at the upper foot portion height, the at least one light source pulses at least one button which corresponds to decrease the foot portion height, to suggest returning the foot portion to a position below the upper foot portion height. Nahavandi 2 teaches responsive to positioning of the foot portion at least at the upper foot portion height, the at least one light source pulses at least one button which corresponds to decrease the foot portion height, to suggest returning the foot portion to a position below the upper foot portion height (Paragraph 126, “The alerts include one or more lights, icons, or other indicators on patient support apparatus 20 whose illumination state is changed (e.g. turned on, changed to a different color, changed from steady to flashing, etc.)” thus when applied to Nahavandi which teaches in Paragraphs 178-179 changing of a button to indicate the maximum position reached and suggest returning to a lower (or higher if the maximum position is actually a minimum) position, Nahavandi 2 teaches the changing of that button can be flashing of the illumination state). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have the change in illumination state of the button at maximum positions be flashing in order to ensure the patients attention was commanded.
Regarding claim 26, Nahavandi does not teach responsive to positioning of the foot portion at least at the lower foot portion height, the at least one light source pulses at least one button which corresponds to increase of the foot portion height, to suggest returning the foot portion to a position above the lower foot portion height. Nahavandi 2 teaches responsive to positioning of the foot portion at least at the lower foot portion height, the at least one light source pulses at least one button which corresponds to increase of the foot portion height, to suggest returning the foot portion to a position above the lower foot portion height (Paragraph 126, “The alerts include one or more lights, icons, or other indicators on patient support apparatus 20 whose illumination state is changed (e.g. turned on, changed to a different color, changed from steady to flashing, etc.)” thus when applied to Nahavandi which teaches in Paragraphs 178-179 changing of a button to indicate the maximum position reached and suggest returning to a lower (or higher if the maximum position is actually a minimum) position, Nahavandi 2 teaches the changing of that button can be flashing of the illumination state). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have the change in illumination state of the button at maximum positions be flashing in order to ensure the patients attention was commanded.
Claims 28, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahavandi (US Patent Application Publication 20210369522) in view of Receveur (US Patent Application Publication 20120259245).
Regarding claim 28, Nahavandi teaches and the number of buttons includes buttons for increasing and decreasing the mattress pressure (Figure 4; 128 would lead to pressure change buttons). Nahavandi does not teach the predetermined threshold includes at least one of an upper and lower mattress pressure. Receveur teaches the predetermined threshold includes at least one of an upper and lower mattress pressure (Paragraphs 46-47 discuss having a predetermined pressure maximum and minimum condition and providing a visual signal relating to a mattress status that has reached that maximum or minimum condition. Thus when applied to Nahavandi, that visual signal would be the button illumination change taught by Nahavandi). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the threshold characteristic for a visual illumination change alert to be pressure as in Receveur in order to allow the system to consistently alert the user to undesired configurations throughout all functions of the mattress and allow for correction and indicate why further action would not be carried out. 
Regarding claim 29, Nahavandi teaches changing the illumination of a button for controlling a characteristic of a mattress to indicate a maximum or minimum threshold had been reached (Paragraphs 178-179). Nahavandi does not teach responsive to the mattress pressure being at least at the upper mattress pressure, the at least one light source darkens at least one button which corresponds to increase of the mattress pressure. Receveur teaches responsive to the mattress pressure being at least at the upper mattress pressure, the at least one light source darkens at least one button which corresponds to increase of the mattress pressure  (Paragraphs 46-47 discuss having a predetermined pressure maximum and minimum condition and providing a visual signal relating to a mattress status that has reached that maximum or minimum condition. Thus when applied to Nahavandi, that visual signal would be the button illumination change taught by Nahavandi). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the threshold characteristic for a visual illumination change alert to be pressure as in Receveur in order to allow the system to consistently alert the user to undesired configurations throughout all functions of the mattress and allow for correction and indicate why further action would not be carried out.
Regarding claim 31, Nahavandi teaches changing the illumination of a button for controlling a characteristic of a mattress to indicate a maximum or minimum threshold had been reached (Paragraphs 178-179). Nahavandi does not teach responsive to the mattress pressure being at least at the lower mattress pressure, the at least one light source darkens at least one button which corresponds to decrease of the mattress pressure. Receveur teaches responsive to the mattress pressure being at least at the lower mattress pressure, the at least one light source darkens at least one button which corresponds to decrease of the mattress pressure  (Paragraphs 46-47 discuss having a predetermined pressure maximum and minimum condition and providing a visual signal relating to a mattress status that has reached that maximum or minimum condition. Thus when applied to Nahavandi, that visual signal would be the button illumination change taught by Nahavandi). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the threshold characteristic for a visual illumination change alert to be pressure as in Receveur in order to allow the system to consistently alert the user to undesired configurations throughout all functions of the mattress and allow for correction and indicate why further action would not be carried out.
Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahavandi (US Patent Application Publication 20210369522) in view of Receveur (US Patent Application Publication 20120259245) in view of Nahavandi 2 (US Patent Application Publication 20200197247).
Regarding claim 30, Nahavandi teaches changing the illumination of a button for controlling a characteristic of a mattress to indicate a maximum or minimum threshold had been reached (Paragraphs 178-179). Nahavandi does not teach responsive to the mattress pressure being at least at the upper mattress pressure, the at least one light source pulses at least one of the number7175-320534 10779.USU1 -28- of buttons which corresponds to decrease of the mattress pressure, to suggest returning the mattress pressure below the upper mattress pressure. Receveur teaches responsive to the mattress pressure being at least at the upper mattress pressure, the at least one light source changes illumination on at least one of the number7175-320534 10779.USU1 -28- of buttons which corresponds to decrease of the mattress pressure, to suggest returning the mattress pressure below the upper mattress pressure  (Paragraphs 46-47 discuss having a predetermined pressure maximum and minimum condition and providing a visual signal relating to a mattress status that has reached that maximum or minimum condition. Thus when applied to Nahavandi, that visual signal would be the button illumination change taught by Nahavandi). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the threshold characteristic for a visual illumination change alert to be pressure as in Receveur in order to allow the system to consistently alert the user to undesired configurations throughout all functions of the mattress and allow for correction and indicate why further action would not be carried out. Nahavandi 2 teaches the illumination change is pulsing (Paragraph 126, “The alerts include one or more lights, icons, or other indicators on patient support apparatus 20 whose illumination state is changed (e.g. turned on, changed to a different color, changed from steady to flashing, etc.)” thus when applied to Nahavandi which teaches in Paragraphs 178-179 changing of a button to indicate the maximum position reached and suggest returning to a lower (or higher if the maximum position is actually a minimum) position, Nahavandi 2 teaches the changing of that button can be flashing of the illumination state). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have the change in illumination state of the button at maximum positions be flashing in order to ensure the patients attention was commanded.
Regarding claim 32, Nahavandi teaches changing the illumination of a button for controlling a characteristic of a mattress to indicate a maximum or minimum threshold had been reached (Paragraphs 178-179). Nahavandi does not teach responsive to the mattress pressure being at least at the lower mattress pressure, the at least one light source changes illumination on at least one of the number of buttons which corresponds to decrease of the mattress pressure, to suggest returning the mattress pressure above the lower mattress pressure. Receveur teachesresponsive to the mattress pressure being at least at the lower mattress pressure, the at least one light source pulses at least one of the number of buttons which corresponds to decrease of the mattress pressure, to suggest returning the mattress pressure above the lower mattress pressure (Paragraphs 46-47 discuss having a predetermined pressure maximum and minimum condition and providing a visual signal relating to a mattress status that has reached that maximum or minimum condition. Thus when applied to Nahavandi, that visual signal would be the button illumination change taught by Nahavandi). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the threshold characteristic for a visual illumination change alert to be pressure as in Receveur in order to allow the system to consistently alert the user to undesired configurations throughout all functions of the mattress and allow for correction and indicate why further action would not be carried out. Nahavandi 2 teaches the illumination change is pulsing (Paragraph 126, “The alerts include one or more lights, icons, or other indicators on patient support apparatus 20 whose illumination state is changed (e.g. turned on, changed to a different color, changed from steady to flashing, etc.)” thus when applied to Nahavandi which teaches in Paragraphs 178-179 changing of a button to indicate the maximum position reached and suggest returning to a lower (or higher if the maximum position is actually a minimum) position, Nahavandi 2 teaches the changing of that button can be flashing of the illumination state). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have maximum and minimum positions determined by the patient’s care regime as in Nahavandi 2 in order to provide automatic individualized care to patients. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to have the change in illumination state of the button at maximum positions be flashing in order to ensure the patients attention was commanded.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahavandi (US Patent Application Publication 20210369522) in view of Newkirk (US Patent Application Publication 20030115672).
Regarding claim 33, Nahavandi does not teach the interface device includes a bed pendant. Newkirk teaches the interface device includes a bed pendant (Figure 8; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to include a pendant controller in order to allow easy access to the controller for the patient even when in a variety of positions. 
Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahavandi (US Patent Application Publication 20210369522) in view of  Ferrand (US Patent 5279010).
Regarding claim 36, Nahavandi does not teach the at least one light source includes light emitting diodes. Ferrand teaches the at least one light source includes light emitting diodes (Column 39, lines 5-13, describe an LED shining through each button on a user interface). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to include a controller with buttons and LED’s for each button, in order to allow for patients with vision impairments easier ability to use the device. 
Regarding claim 37, Nahavandi does not teach the at least one light source includes one light emitting element for each of the number of buttons. Ferrand teaches the at least one light source includes one light emitting element for each of the number of buttons(Column 39, lines 5-13, describe an LED shining through each button on a user interface). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Nahavandi to include a controller with buttons and LED’s for each button, in order to allow for patients with vision impairments easier ability to use the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673